DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-30 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claims 16, 29, and 30, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for measuring a characteristic of interest relating to a structure on a substrate (claim 16), a non-transitory computer readable medium comprising machine-readable instructions for causing a processor to perform a method for measuring a characteristic of interest relating to a structure on a substrate (claim 29), and an apparatus (claim 30), the method, non-transitory CRM, and apparatus being allowable for the reasons given on pages 7-8 of applicant’s response filed December 17, 2020 in response to the previous Office action of record, and in combination with the rest of the limitations of the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        January 6, 2021